DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 09/29/2020.
Claims 14, 16, 18, 20, 22, 24, 26, 28 and 30 are canceled per the amendment.
Claims 13, 15, 17, 19, 21, 23, 25, 27, 29, 31 and 32 are pending for examination.

Allowable Subject Matter
Claims 13, 15, 17, 19, 21, 23, 25, 27, 29, 31 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claims 13:  In view of the limitations the closest prior art as cited in the PTO-1449 does not explicitly describe or suggest an electric driving apparatus comprising: a rotary electric machine that comprises: a stator that comprises: a stator core in which a plurality of teeth are arranged in a circumferential direction such that each protrudes radially inward from an inner circumferential surface of an annular core back; and a first armature winding and a second armature winding that are configured by connecting a plurality of coils that are wound into concentrated windings on each of said teeth, said first armature winding and said second armature winding not being connected to each other electrically; a rotor that comprises: a plurality of permanent magnets that are disposed in a circumferential direction so as to be spaced apart from each other, and so as to have directions of magnetization oriented in said circumferential direction; a plurality of field pole portions that are disposed between respective adjacent pairs of permanent magnets; and a plurality of nonmagnetic 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/GABRIEL AGARED/Patent Examiner, Art Unit 2846   

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846